                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DAVID A. GAMBINO,              :
                               :    Civil Action No. 17-830 (NLH)
               Plaintiff,      :
                               :
               v.              :    MEMORANDUM AND ORDER
                               :
ASHA CASSANO, et al.,          :
                               :
               Defendants.     :
______________________________:

     It appearing that:

     1.   Plaintiff has filed pro se an Amended Complaint, which

consists of 45 defendants, is 95 pages long, and asserts claims

pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403

U.S. 388 (1971), the Federal Tort Claims Act, and the Americans

with Disabilities Act.    ECF No. 1.

     2.   After the filing of the Amended Complaint, the Court

appointed counsel to represent Plaintiff.   ECF No. 102.

     3.   Defendants have filed a partial Motion to Dismiss some

of the claims in the Amended Complaint.   ECF No. 120.

     4.   In opposition to the Motion, Counsel for Plaintiff has

filed a letter response, requesting leave to file a second

amended complaint to streamline the allegations, claims, and

defendants.   ECF No. 124.

     5.   Leave to amend a complaint pursuant to Federal Rule of

Civil Procedure 15 after a responsive pleading has been filed is
                                1
authorized with leave of court, of which such leave shall be

freely given when justice so requires.     See Fed. R. Civ. P.

15(a)(2).

     6.   Defendants have not opposed Plaintiff’s request, and

the Court finds that it is in the interests of justice to permit

amendment at this time in order to streamline the issues and

claims in this litigation.   The Court will thus grant Plaintiff

leave to file one, all-inclusive, amended complaint.

     IT IS THEREFORE on this    11th        day of October, 2019,

     ORDERED that Plaintiff's letter request to file a second

amended complaint, ECF No. 124, is GRANTED; and it is further

     ORDERED that Plaintiff is granted leave to file one, all-

inclusive amended complaint; and it is further

     ORDERED that Plaintiff shall have thirty (30) days from the

date of this Order to file an amended complaint; and it is

further

     ORDERED that the Motion to Dismiss, ECF No. 120, is

DISMISSED WITHOUT PREJUDICE; and it is finally

     ORDERED that the Clerk of the Court shall serve Plaintiff

with copies of this Order via regular mail.



                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.


                                  2
